SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarter Ended June 30, 2010 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Transition Period from to Commission File No. 000-27773 ASPIRE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Maryland 91-1869317 (State of Incorporation) (I.R.S. Employer Identification No.) 18 Crown Steel Drive, Unit #310, Markham, Ontario L3R 9X8 (Address of principal executive offices) (905) 943-9996 (Registrants’ telephone number, including area code) (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 32,924,419 issued and outstanding as of April 11, 2011. ASPIRE INTERNATIONAL, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets 1 Consolidated Statements of Operations 2-3 Consolidated Statements of Cash Flows 4 Notes to the Consolidated Financial Statements 5-8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL POSITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4T. CONTROLS AND PROCEDURES 11 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 12 ITEM 1A RISK FACTORS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. REMOVED & RESERVED 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 12 SIGNATURES 13 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ASPIRE INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF 30 June (Unaudited) 31 December (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Prepayment and other receivables Advances receivable Total Current Assets Capital and Other Assets Deferred charges Property and equipment, net Intellectual property 1 1 Total Capital and Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Customer advances Advances from stockholders Loans payable Promissory note payable Total Current Liabilities Commitments and Contingencies Stockholders' Deficit Preferred stock, par value of $0.001 per share; 5,000,000 authorized; Nil issued and outstanding Common stock, par value of $0.001 per share; 150,000,000 authorized; 15,089,419 issued and outstanding (31 December 2009 - 14,899,419) Additional paid-in capital Stock subscriptions receivable ) ) Deferred stock-based compensation ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 ASPIRE INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED 30 JUNE 2 (Unaudited) SALES $
